Title: To Alexander Hamilton from Staats Morris, 23 September 1799
From: Morris, Staats
To: Hamilton, Alexander


Fort McHenry [Baltimore, Maryland] September 23, 1799. “… I am extremely sorry to inform you Sir, that an epidemic is raging to an alarming degree in my Garrison, and on that account it is very fortunate that so many men have been sent out of the way of it. My nephew Lieut. Lawrence fell a victim to it yesterday, after only four days ilness. I shall this day give orders to have the men encamped at a distance from the barracks and shall remove my family immediately.…”
 